OPINION OF THE COURT
CHAGARES, Circuit Judge.
Appellant Tye Davis appeals his sentence stemming from his participation in a drug-trafficking conspiracy. Whereas the Government concedes that the District Court wrongfully applied a mandatory Guideline regime in sentencing Tye Davis, we will remand for resentencing in accordance with United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).2

. This Court notes that the defendant also contends that there is an outstanding motion to suppress still pending before the District Court.